In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00064-CV
                                                ______________________________
 
                                                                  
 
IN THE MATTER OF THE
MARRIAGE OF ERIN BUTLER AND 
WESLEY BUTLER AND IN THE INTEREST
OF M.K.B. AND
M.R.B., CHILDREN
 
 
 
                                                                                                 

 
 
                                            On Appeal from the County Court at Law 
                                                             Panola County, Texas
                                                          Trial Court
No. 2009-358
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Wesley
Butler has filed a purported restricted appeal from an order of divorce.  The decree was signed January 14, 2010, and
Butler personally timely filed a motion for new trial February 8, 2010. 
            Butler
filed his notice of appeal July 8, 2010. 

 
            Rule
30 of the Texas Rules of Appellate Procedure sets out the requirements that
must be met in order to bring a restricted appeal.  
     A party who
did not participate—either in person or through counsel—in the hearing that
resulted in the judgment complained of and who did not timely file a
postjudgment motion or request for findings of fact and conclusions of law, or
a notice of appeal within the time permitted by Rule 26.1(a), may file a notice
of appeal within the time permitted by Rule 26.1(c).  Restricted appeals replace writ of error
appeals to the court of appeals. 
Statutes pertaining to writ of error appeals to the court of appeals
apply equally to restricted appeals.
 
Tex. R. App. P. 30.  From the clerk’s record, it is apparent that
Butler did timely file a postjudgment motion in this case.  On August 11, 2010, we sent a defect letter
to Butler, warning him that his appeal would be dismissed for want of
jurisdiction unless, within ten days, he could show this Court how he would be
entitled to bring a restricted appeal. 
Butler requested additional time to respond, which we provided to
September 9, 2010.  As of this date, we
have received no further communications from Butler.  
            When a party
timely files a postjudgment motion, a restricted appeal is not available.  In re
Estate of Head, 165 S.W.3d 897, 902–03 (Tex. App.—Texarkana 2005, no pet.);
S.P. Dorman Exploration Co. v. Mitchell
Energy Co., 71 S.W.3d 469, 470 (Tex. App.—Waco 2002, no pet.).   The record shows that the requirements for
bringing a restricted appeal have not been met, and we have no authority to
consider such an attempted appeal.  See Wolf v. Andreas, 276 S.W.3d 23, 27
(Tex. App.—El Paso 2008, no pet.).
            We dismiss
the appeal for want of jurisdiction.
 
 
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          October
4, 2010
Date Decided:             October
5, 2010